Citation Nr: 0927684	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from September 1974 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD and for 
depression.  In June 2009, the Veteran testified at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript is of record.


FINDINGS OF FACT

1.  An independently corroborated stressor event in service 
has not been established to support a current diagnosis of 
PTSD.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
psychiatric disorder, to include PTSD and/or depression, 
related to any incident or event in military service; in 
addition, no psychosis was manifested within one year after 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in March 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  In addition, to whatever extent the decision of 
the U.S. Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  As to the claims herein denied, such matters are 
moot.  Moreover, the Veteran has not alleged or demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether his PTSD and/or depression 
may be related to service.  As delineated in 38 C.F.R. § 
3.159(c)(4), a VA examination to address the question of 
etiology as related to service is required when the Veteran 
presents a claim for service connection in which there was a 
pertinent event, injury, or disease in service; there is 
evidence of current disability; the medical evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claims for service connection for PTSD and 
depression, there is competent medical evidence of current 
disabilities.  VA treatment records show diagnoses including 
PTSD and depression.  The Board, however, finds insufficient 
evidence of an event, disease, or injury in service upon 
which a VA examiner's opinion could be based to establish an 
etiology related to service to support these claims.  As more 
fully explained below, the Veteran's own assertions as to a 
relationship between either PTSD or depression (or both) and 
his military service, have been insufficiently specific, have 
been unsupported by corroborating evidence, and have herein 
been found to be outweighed by the absence of a verified 
stressor event (for the PTSD claim) and the absence of 
documented complaints or prior assertions of claimed 
disability, despite ample opportunity for the Veteran to 
provide support or greater specifics to support his 
assertions.  The Board accordingly concludes - given the 
absence of evidence of an event, disease, or injury in 
service, or of an indication of a link between such an event, 
disease, or injury in service, beyond the Veteran's 
unsubstantiated and herein discounted assertions of such a 
link to service and/or of onset sometime in service, to 
support his claims for service connection - that the case 
before us and the record presented do not warrant affording 
the Veteran a VA examination to address his service 
connection claims.  This determination is principally based, 
as noted above, on the Board's conclusion that there is an 
insufficient evidentiary record upon which an examiner could 
cognizably base an opinion linking either of these current 
claimed disorders to service.  38 C.F.R. § 3.159(c)(4); 
McLendon; see 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gober v. Derwinski, 2 Vet. App. 470, 
472 (1992) (VA's statutory duty to assist is not a license 
for a "fishing expedition").

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has 
obtained the Veteran's VA treatment records.  As explained 
above, a VA examination has been deemed not necessary in 
order for the Board to adjudicate this matter.  It appears 
that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

The Veteran's service treatment records (STRs) are negative 
for any report or finding of PTSD.  On a Report of Medical 
History, prepared in November 1976 in conjunction with his 
separation examination, the Veteran responded "Yes" as to 
having depression or excessive worry and as to having nervous 
trouble of any sort.  It was noted that he "bites nails".  
On his psychiatric clinical evaluation at that time, he was 
evaluated as normal.  

Service personnel records show that he enlisted in September 
1974 for a period of three years.  He received non-judicial 
punishment under Article 15 of the Uniform Code of Military 
Justice on two occasions, in July 1975 and in May 1976, for 
being absent from his unit without leave (AWOL).  He was 
noted to have been AWOL for three days in May 1976, for one 
day in July 1976, and for two days in August 1976.  In 
December 1976, he was issued a discharge characterized as 
under honorable conditions.  On his DD Form 214 there was a 
notation of "Failure to maintain acceptable standards for 
retention (Expeditious Discharge Program)".  He declined a 
separate document explaining the narrative reason for his 
separation.  

An August 1997 VA medical discharge summary shows that, some 
20 years later, the Veteran was hospitalized for complaints 
of increased depression with suicidal ideation.  He underwent 
substance abuse treatment.  His diagnoses upon discharge 
included cyclothymia ,and it was recommended that he be 
further evaluated for his depression.  Subsequent VA 
treatment records, dated in September 1997, show treatment 
for depression symptoms.  In November 1997 he was again 
hospitalized, and it was noted this was his sixth inpatient 
admission for addiction treatment.  He reported a diagnosis 
of bipolar disorder in the past.  The discharge diagnoses 
included "rule out" bipolar affective disorder, 
cyclothymia, and PTSD.  

VA treatment records further show that in December 1997 the 
Veteran was again hospitalized, and a clinical interview 
report noted diagnoses included bipolar affective disorder; 
PTSD, severe, chronic; and generalized anxiety disorder.  
Upon discharge in December 1997, the diagnoses included 
bipolar disorder.  Subsequent VA treatment records dated in 
1998 showed treatment for depression symptoms.  In January 
2000 he was referred for psychiatric emergency services, and 
reported being depressed.  The examining VA social worker 
noted that in December 1997, the VA psychiatrist had provided 
only an Axis I diagnosis.  The VA social worker then noted 
that the Veteran had significant Axis II development 
secondary to childhood PTSD, which was noted to be extremely 
disabling, and the Axis II diagnosis was reported as 
antisocial and borderline personality disorder.  

VA treatment records show that in 2004 the Veteran started a 
treatment program for an unrelated medical problem, and at 
times reported feelings of depression.  In July 2004, he 
denied current feelings of depression, and reported that, 
when he was using drugs and drinking, he was depressed and 
was hospitalized for that, about five to six years prior.  He 
reported having problems with PTSD in the past.  In December 
2004 he complained of irritability and mild depression, which 
was noted to be a common side effect of the medication he was 
taking for the unrelated medical problem.  

Received from the Veteran in February 2005 was a claim for 
service connection for PTSD, "chronic to severe depression, 
and alcoholism aggravated by his service" with the 9th 
Infantry Division from 1974 to 1976.  He claimed that his 
alcoholism had been aggravated by service, and that due to 
that condition he "became depressed and suffered PTSD - 
because his buddies were sent OS, some of which were 
killed".  In an attached stressor statement, the Veteran 
reported that at Fort Ord, California, he had been in basic 
training and became depressed because his high school 
classmates were being wounded and killed in Vietnam, and he 
felt guilty that he was not sent to Vietnam.  He indicated he 
could not remember the names of those killed, but that all 
were from Rocky Ford, Colorado.  

VA treatment records show that in March 2005 the Veteran 
acknowledged vague symptoms of PTSD, but denied combat trauma 
and reported he "felt guilty for not being there".  He also 
reported having witnessed his father's death from a heart 
attack, and said he had then been placed in multiple foster 
homes where he was physically and sexually abused.  The 
examiner summarized that the Veteran "likely has post-
traumatic stress reactions due to previous 
abuse/neglect/trauma as a child".  The diagnoses included 
adjustment disorder with mixed anxiety and depressed mood; 
rule out bipolar disorder; rule out PTSD.  Later in March 
2005, it was noted that the Veteran reported he did not want 
to follow up with his VA psychologist because he felt that 
talking to him brought up feelings and memories from his 
past.  He reported some PTSD problems with past things in his 
life, but did not care to discuss them.  

Received from the Veteran in April 2007 was a detailed 
statement regarding his military and personal history.  He 
reported that, because of his life history of addictions and 
trauma, specific dates, names, and exact details of past 
events were impossible to recall.  He reported an incident 
that he said had occurred "around November of 1976" in 
which he responded to a commotion and noise coming from the 
apartment next door.  He said he knocked on the door twice, 
and finally his neighbor came to her window, naked and 
terrified, and said everything was fine, but shook her head 
to say "no".  He reported he called  the police and then 
got his gun.  After the police showed up, the "rapist" fled 
out the front door, naked and holding a knife, and was 
immediately apprehended by police.  The Veteran indicated 
that the police asked him and his wife to go to the police 
station to make a report, which they did.  He claimed that 
the woman's attacker was part of a motorcycle "bike" gang, 
and that his statement must have helped put that man in jail, 
because the bike gang began to terrorize his family while he 
was 90 miles away at the Yakima Firing Range for training.  
He claimed the bike gang showed up in the middle of the 
night, broke windows, fired shots in the air, and left 
threatening notes. 

The Veteran stated that he tried to work with his superior 
officer to get temporary leave to deal with the above 
situation, but his superior was less than cooperative.  He 
was reportedly granted temporary leave, at which time he 
relocated his family.  He claimed that when he returned, his 
commanding officer demoted him and began driving him out of 
service.  He was devastated and left to feel as if he had to 
take a discharge under general conditions.  He said that 
after his discharge he was a "lost soul" and his marriage 
suffered.  He said his addictive behavior did not start until 
after his discharge and was a result of the severe depression 
he fell into because of the discharge.  He indicated that he 
only recently realized that his discharge was actually the 
cause of his depression and addiction, and that it was hard 
for him to talk about his discharge and the rape he 
"witnessed".  

At his hearing before the undersigned Veterans Law Judge, the 
Veteran again described the incident that took place in 
November 1976 involving his neighbor.  He testified that he 
was given a general discharge, under honorable conditions, 
because he "kept putting his wife above service" and that 
he had unauthorized absences and failures to report on time.  
He also indicated that he was offered counseling during 
service to help with his wife's anxieties.  He testified that 
he never had to go to court to testify about the incident, 
and that he did not know the victim's (i.e., the woman next 
door's) name.  He then testified that the incident had 
occurred about five months before his separation in December 
1976.  

III.  Analysis

The Veteran contends he developed PTSD and depression 
basically as a result of two service-related stressors, 
including finding out while he was in basic training that his 
high school classmates were being wounded and killed in 
Vietnam; and being a witness to the aftermath of an assault 
on his neighbor and then being terrorized for calling the 
police.  He also contends he developed depression after he 
was reportedly forced to take a general discharge under 
honorable conditions (which he claims was due to being absent 
and late from duty due to having to protect and take care of 
his wife).  

In addressing the Veteran's claim, the Board acknowledges the 
recent ruling by the Court of Appeals for Veterans Claims in 
the case of Clemons v. Shinseki, 22 Vet. App. 1 (2009) (per 
curiam), which clarified how the Board should analyze claims 
for PTSD and other acquired psychiatric disorders.  As 
emphasized in Clemons, even though a veteran may only seek 
service connection for PTSD, such veteran's claim "cannot be 
limited only to that diagnosis, but must rather be considered 
a claim for any mental disability that may be reasonably 
encompassed."  Id.  Essentially, the Court found that a 
veteran does not file a claim to receive benefits only for a 
specifically named acquired psychiatric disorder, such as 
PTSD, but in fact makes a general claim for whatever mental 
condition may be afflicting the veteran.  The Board will 
therefore analyze the Veteran's claim in the present appeal 
under that framework, based on the Clemons precedent and 
appropriate review of the evidence of record.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the Veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  A Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  Where the stressor 
alleged is related to personal/sexual assault, evidence from 
sources other than service records may be used to corroborate 
the stressor event.  38 C.F.R. § 3.304(f)(3).

With regard to the claims for service connection for PTSD, 
depression, and any other related psychiatric disorders, the 
Board notes that there is competent medical evidence of 
current disabilities.  VA treatment records dated from 1997 
through 2005 show that the Veteran was (at least at some 
point) diagnosed with PTSD and depression, and several other 
psychiatric disorders, including bipolar disorder, adjustment 
disorder, and generalized anxiety disorder.  The Board 
recognizes that the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  

After careful review of the record, the Board concludes that 
the preponderance of the evidence is against the granting of 
service connection for PTSD, for depression, or for any other 
psychiatric disorder. 

With respect to the diagnoses of depression and other 
psychiatric disorders (other than PTSD), the Board notes 
there is no evidence of any psychiatric disability during 
active military service or for many years thereafter.  
Although at his separation examination in November 1976, the 
Veteran responded "Yes" as to history of having depression 
or excessive worry and to having nervous trouble, it was 
noted only that he bit his nails, and on his psychiatric 
clinical evaluation he was evaluated as normal.  The STRs 
show no other report or finding of depression or other 
psychiatric disorder.  As noted above, there was no actual 
diagnosis of any psychiatric disorder until many years later, 
in 1997, when he was admitted for substance abuse treatment 
and also received a referral for treatment for depression 
symptoms, which was more than 20 years after his active duty 
service.  This gap of years in the record militates against a 
finding that the Veteran suffered a chronic mental disability 
during service, and also rebuts any assertion of continuity 
of symptomatology since separation from service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In this regard, the Board notes the Veteran has basically 
reported continuously suffering from depressive symptoms 
since returning from service, and his report is considered 
credible lay evidence of symptomatology.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, his 
statements are not considered competent or probative evidence 
of an actual diagnosis of a psychiatric disability, or of a 
causal nexus to service, because he is not competent, as a 
layperson, to provide an opinion or evidence as to matters 
involving medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

What is missing from the record herein is competent medical 
evidence of link between the Veteran's depression (and other 
psychiatric disorders) and his military service.  While the 
Veteran's representative indicated at the hearing that their 
might be a medical nexus opinion in the record, the Board 
finds no such opinion after reviewing the only medical 
evidence of record - VA treatment records dated from 1997 
through 2005.  Moreover, as explained above, the Board has 
concluded that obtaining a VA examination is not necessary to 
decide this claim.  The Board therefore finds that the 
preponderance of the evidence is against the claim for 
service connection for depression (and any other other 
psychiatric disorders except for PTSD), and the claim must be 
denied in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's PTSD claim, the Board notes that 
his STRs show no complaint, report, or finding of PTSD.  The 
first post-service notation of PTSD was in a November 1997 
discharge summary, and additional post-service VA treatment 
records also show that the veteran has had PTSD diagnosed.  
However, that of itself is insufficient to establish service 
connection for such disability.  What is also needed is 
credible supporting evidence that a claimed stressor event in 
service actually occurred, and even an unequivocal medical 
diagnosis of PTSD would not suffice to establish service 
connection for PTSD in the absence of such credible 
supporting evidence.  38 C.F.R. § 3.304(f).  Since it is not 
shown that the Veteran engaged in combat, there must be 
corroborative supporting evidence of an alleged stressor 
event in service.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).

As noted, the Veteran essentially contends he developed PTSD 
as a result of two service-related stressors, including 
hearing that his high school classmates were being wounded 
and killed in Vietnam and being a witness to the aftermath of 
an assault on his female neighbor and then being terrorized 
for calling the police.  Since neither incident involves a 
personal assault on the Veteran, the special procedures for 
adjudicating such claims need not be addressed herein.

While sufficiency of a stressor is a medical determination, 
whether or not there is a stressor to begin with is an 
adjudicatory function.  In that regard, the Board finds that 
the Veteran's two stressor accounts are vague and unspecific, 
and that neither one is capable of being verified or 
corroborated.  With regard to his high school classmates, the 
Veteran has failed to provide any identifying information so 
that these injuries or deaths could be verified.  He claims 
he is unable to remember these details due to his history of 
trauma and addictions.  In addition, the controlling 
diagnostic criteria in DSM-IV specify that a person alleging 
exposure to a PTSD stressor must have experienced, witnessed, 
or been confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of himself or others.  With all due 
respect, the Veteran's hearing the unfortunate information 
that friends or associates had died in Vietnam, while he was 
stationed in the U.S., did not place him in such a situation.

Furthermore, with regard to the other reported stressor - the 
incident involving his neighbor, the Veteran reported that he 
called the police and they arrived just as the perpetrator 
came out of the building with a knife, and that the police 
then arrested him.  With the Veteran not having personally 
witnessed an attack on the woman next door, and with law 
enforcement personnel having been present when the alleged 
attacker emerged and having arrested that individual before 
he could threaten the Veteran or anyone else, the DSM-IV 
requirement that the Veteran have experienced, witnessed, or 
been confronted with actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, is not shown.  He claims his family was then 
terrorized and threatened by the bike gang of which the 
perpetrator was a member, and that his supervisor in service 
would not allow him leave duty to care for his wife.  While 
the Board cannot address the medical aspect of the 
sufficiency of this reported stressor, the Board concludes 
that the incident involving his neighbor as described by the 
Veteran, while clearly unpleasant, does not appear to be a 
stressor per se.  The Veteran is basically describing 
stressors involving other people, during an events in which 
he was involved as an onlooker, not a participant.  
Nonetheless, the Board also notes that this stressor, as 
reported by the Veteran, is not capable of being verified or 
corroborated.  He claims he filed a police report, but he is 
unclear as to the date of the event (he has reported it 
occurred in November 1976 and then reported it occurred about 
five months prior to his discharge in December 1976).  He 
also indicated he did not know the victim's name.  Thus, the 
Board concludes that even if the Board were to accept this 
incident as a potential DSM-IV stressor, the incident, as 
reported, is not capable of being verified or corroborated.

Thus, in the absence of a verified stressor, a diagnosis of 
PTSD is not sufficient to support a claim for service 
connection.  The Board is not permitted to accept a 
claimant's unsubstantiated diagnosis that the alleged PTSD 
had its origins in service.  See West v. Brown, 7 Vet. App. 
70, 78 (1994).  Since the veteran's claimed stressors have 
not been verified, any diagnosis of PTSD would have been 
based on a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  Id. at 
78.  Moreover, the Board notes that in March 2005, a VA 
psychologist indicated that the Veteran likely has post-
traumatic stress reactions due to previous 
abuse/neglect/trauma as a child.  There is no other competent 
evidence addressing a relationship between the Veteran's PTSD 
and service, and, as explained above, the Board has 
determined that a VA examination/opinion is not necessary in 
this matter.

While the veteran has sincerely reported that his PTSD is 
related to one or more in-service stressors, and he is 
certainly competent to report his symptoms (such as reporting 
symptoms which he claims show he has PTSD), his lay 
statements claiming that his PTSD symptoms are related to in-
service stressors are not competent evidence to support a 
finding on a medical question (such as diagnosis or etiology) 
requiring special experience or special knowledge.  See 
Espiritu, supra.   Thus, notwithstanding any PTSD diagnosis, 
service connection for PTSD is not warranted here because 
there is no credible supporting evidence that the Veteran's 
claimed in-service stressors occurred.  Without a diagnosis 
of PTSD based on a verified stressor, service connection for 
that disorder may not be granted.  38 C.F.R. § 3.304(f).  

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for PTSD.  
Therefore the benefit-of-the-doubt rule is not applicable, 
and the claim must also be denied in this regard.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression, is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


